DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the characteristics of patterns" in claim 1.  There is insufficient antecedent basis for this limitation in the claim since the claims do not recite characteristics of patterns.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al. U.S. PGPUB No. 2016/0377561.

Regarding claim 1, Ramachandran discloses a method comprising: identifying a region based on a first set of characteristics of a sample, wherein the first set of characteristics comprises characteristics of a process by which patterns in the region are formed (“the design module 204 may identify one or more instances of the target patterns within the design data and provide to the recipe module 110 any parameters necessary for the generation of care areas based on the identified instances of the target patterns” [0043]), wherein the identifying the region comprises comparing the characteristics of the process and process windows of the patterns (“ an inspection tool may need to register (e.g. align, scale, or the like) the design data with the sample to correlate the design coordinates (e.g. graphical design system (GDS) coordinates, or the like) with the coordinates of the inspection too” [0020]); and determining parameters of a recipe of charged particle beam inspection of the region on the sample, based on a second set of characteristics of the sample; and inspecting the region using the recipe (“the recipe module 210 executes a step 212 of determining one or more target patterns (e.g. one or more pattern elements of interest, one or more hotspots, or the like) associated with fabricated pattern elements on the sample 110 to be inspected by the inspection tool 202 in an inspection step … the recipe module 210 may provide target patterns associated with a known defect type of interest” [0040]).

Identifying this target pattern/region includes comparing the design data with process windows of the patterns since the design data inherently includes a process window because the process window is defined by the specification of the immediate application as “a space of the process parameters under which the pattern will be produced within the specification” [0056]. It is understood therefore that design data of the physical layout of the sample necessarily has a spatial boundary in which the process parameters (the formation of features on the sample) are found.
Ramachandran determines parameters of an inspection recipe (where the parameters are “one or more pattern elements of interest” [0040]) selected according to the particular element of interest: “a second inspection run may include a recipe (e.g. generated by recipe module 210) to perform a dedicated inspection of the one or more target patterns identified from the first inspection run” [0050].
While the first and second set of characteristics of the sample can be the same set of characteristics (since the claim does not specify that they differ from one another), Ramachandran discloses multiple embodiments whereby the inspection recipe may be selected according to “target patterns” [0040], “one or more defect identifiers, one or more GDS coordinates, one or more design-based classification (DBC) clips, or one or 

Regarding claim 2, Ramachandran discloses that the second set of characteristics comprises a shape of the sample, a density of the sample, a composition of the sample, or a structure of the sample (whereby the inspection recipe may be selected according to “target patterns” [0040], “one or more defect identifiers, one or more GDS coordinates, one or more design-based classification (DBC) clips, or one or more design-based grouping (DBG) bins” [0042], “one or more care areas” [0043], or sample “defects” [0044]. The feature(s) of interest are identified from the design data [0018] to inform selection of the appropriate inspection recipe by recipe module 210 [0040-0044]). These selection criteria of Ramachandran may be considered at least structures of the sample.

Regarding claim 3, Ramachandran discloses that the second set of characteristics comprises characteristics of patterns formed in the region (whereby the inspection recipe may be selected according to “target patterns” [0040], “one or more defect identifiers, one or more GDS coordinates, one or more design-based classification (DBC) clips, or one or more design-based grouping (DBG) bins” [0042], “one or more care areas” [0043], or sample “defects” [0044]. The feature(s) of interest are identified from the design data [0018] to inform selection of the appropriate 

Regarding claim 4, Ramachandran discloses that the characteristics of patterns formed in the region comprise design of the patterns (“a target pattern may include design data associated with one or more sample features to be inspected” [0018]).

Regarding claim 5, Ramachandran discloses that the second set of characteristics comprises characteristics of a process by which patterns in the region are formed (whereby the inspection recipe may be selected according to “target patterns” [0040], “one or more defect identifiers, one or more GDS coordinates, one or more design-based classification (DBC) clips, or one or more design-based grouping (DBG) bins” [0042], “one or more care areas” [0043], or sample “defects” [0044]. The feature(s) of interest are identified from the design data [0018] to inform selection of the appropriate inspection recipe by recipe module 210 [0040-0044]). At least the defects or defect identifiers are characteristics of a process by which the patterns are formed since the defects are formed during the forming of the pattern and are therefore a characteristic of the formation of the pattern.

Regarding claim 7, Ramachandran discloses that the second set of characteristics comprises characteristics of defects in the region (“the recipe module 210 may characterize one or more defects. For example, the recipe module 

Regarding claim 8, Ramachandran discloses that the characteristics of defects comprise existence of defects, density of defects, types of defects, or geometric characteristics of defects (“the recipe module 210 may characterize one or more defects. For example, the recipe module may, but is not required to, characterize defects based on a DBC system, a DBG system, or the like. Further, the recipe module 210 may assign one or more defect identifiers to one or more characterized defects” [0044]). Defect identifiers are characteristics of defects.

Regarding claim 9, Ramachandran discloses that the second set of characteristics comprises characteristics of prior inspections on the region (“a second inspection run may include a recipe (e.g. generated by recipe module 210) to perform a dedicated inspection of the one or more target patterns identified from the first inspection run” [0050]). The target patterns identified in the first inspection run are characteristics of prior inspections of the region.

Regarding claim 10, Ramachandran discloses that the characteristics of prior inspections on the region comprise parameters of recipes used in the prior inspections, results of the prior inspections, metrics representing of effectiveness of the prior inspections (“a second inspection run may include a recipe (e.g. generated by recipe 

Regarding claim 11, Ramachandran discloses that the parameters of the recipe are any of: landing energy of one or more beams of charged particles, current of one or more beams of charged particles, focus of one or more beams of charged particles, scan direction of one or more beams of charged particles, scan speed of one or more beams of charged particles, destigmation of one or more beams of charged particles, type of charged particles of one or more beams of charged particles, averaging of signals recorded using one or more beams of charged particles, spot size of one or more beams of charged particles, magnification, type of signals recorded, or acceleration voltage of charged particles of one or more beams of charged particles (“the inspection tool 202 includes a recipe module 210. For example, the recipe module 210 may generate recipes for one or more inspection steps by the inspection tool 202. In this regard, a recipe may include, but is not limited to, a description of one or more care areas to inspect for defects, one or more registration operations (e.g. to align and/or scale coordinates associated with the design data to coordinates associated with the sample and/or inspection sub-system 102, or the like), one or more defect identification steps, or one or more defect classification steps” [0039] – “the illumination beam 504 may be scanned according to any pattern on the sample” [0073]). Scanning the beam according to a pattern [0073] that is selected according to a specific 

Regarding claim 12, Ramachandran discloses that identifying the region further comprises obtaining a simulation resulted by simulating the patterns on the design data and the characteristics of the process (“the recipe module 204 may analyze the design data 208 of the sample 110 to determine one or more target patterns likely to exhibit defects (e.g. based on characteristics associated with the physical layout, pattern size, proximity to other patterns, circuit complexity, or the like)” [0041]). The design data is itself a simulation of the pattern on the sample surface since it is an intangible plan corresponding to the tangible features formed on the sample surface.

Regarding claim 13, Ramachandran discloses a method comprising: identifying a region based on a first set of characteristics of a sample, wherein the first set of characteristics comprises characteristics of the process by which the patterns in the region are formed wherein the identifying the region comprises obtaining a simulation result by simulating the patterns based on the design and the characteristics of the process (“the design module 204 may identify one or more instances of the target patterns within the design data and provide to the recipe module 110 any parameters necessary for the generation of care areas based on the identified instances of the target patterns” [0043]); and determining parameters of a recipe of charged particle beam inspection of the region on the sample, based on a second set of characteristics of the sample and inspecting the region using the recipe (“the recipe 

Regarding claim 14, Ramachandran discloses that the second set of characteristics comprises characteristics of defects in the region (“the recipe module 210 may characterize one or more defects. For example, the recipe module may, but is not required to, characterize defects based on a DBC system, a DBG system, or the like. Further, the recipe module 210 may assign one or more defect identifiers to one or more characterized defects” [0044]).

Regarding claim 15, Ramachandran discloses a computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, the instructions when executed by a computer implementing the method of claim 1 or claim 13 (“It is recognized herein that the steps described throughout the present disclosure (e.g. the steps associated with modules of inspection tool 202, or the like) may be carried out by a single controller 104” [0045] – where the controller comprises a plurality of processors 106 [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. U.S. PGPUB No. 2016/0377561 in view of Suzuki et al. U.S. PGPUB No. 2015/0357158.

Regarding claim 6, Ramachandran discloses the claimed invention except that while Ramachandran discloses that the design data represents “the physical layout of components on a sample, the electrical connections between components on the sample, or the like” [0020], there is no explicit disclosure that that the characteristics of the process (the components specified by the design data) comprise parameters of etching, parameters of lithography, or parameters of deposition.
Suzuki discloses a method of scanning electron microscopy ([0052]) for inspecting a sample which has been formed via lithography and/or etching of the sample according to specified design data (“a method is generally used in which lithography and etching are sequentially performed in accordance with a position and a size which are determined by design data” [0094]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramachandran for inspecting the sample of Suzuki to form the components on the sample of Ramachandran using an existing, known method for the formation of such components (as in the lithography of Suzuki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.